DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 05/20/22.
Claims 11, 12, 14, 17, 19 have been amended and are hereby entered.
Claims 21-37 have been added.
Claims 13, 15, 16, 18 have been canceled.
Claims 11, 12, 14, 17, 19 and 21-37 are currently pending with Claims 22-37 having been withdrawn from consideration.  Claims 11, 12, 14, 17, 19 and 21 have been examined.
This action is made FINAL.

Election by Original Presentation

Newly submitted claims 22-37 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 
The inventions are independent or distinct, each from the other because:
I. Claims 11, 12, 14, 17, 19 and 21, drawn to a computer implemented method for obtaining and using interaction speed data between a user and an application to determine a psychological state of an individual, classified in G16H20/70.
II. Claims 22-27, drawn to a computer implemented method for obtaining and using data associated with user comprehension level of therapeutic content, classified in G16H10/60.
III. Claims 28-37, drawn to obtaining users’ mental state data when interacting with a therapeutic application and correlating user interaction data with mental state data to generate  machine-learning based prediction training data to use in a machine-learning based mental state prediction model, classified in G06N20/00. 

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as obtaining and using current user/average user speed data to define interaction speed differentials, and subcombination II has separate utility such as obtaining and using average user interaction comprehension data to define threshold user interaction comprehension differentials.  See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as obtaining and using current user/average user speed data to define interaction speed differentials, and subcombination III has separate utility such as obtaining and using user mental state data that is correlated with user interaction data, which is further used to generate machine learning-based mental state prediction model training data which is used to generate a trained machine-learning based prediction model.  See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as obtaining and using average user interaction comprehension data to define threshold user interaction comprehension differentials, and subcombination III has separate utility such as obtaining and using user mental state data that is correlated with user interaction data, which is further used to generate machine learning-based mental state prediction model training data which is used to generate a trained machine-learning based prediction model.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention present in Group 1 claims, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 12, 14, 17, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 14, 17-19 of copending Application No. 16/717,291, and over Claims 11, 12, 14, 17, 19 of copending application 16/717,295. 
This is a provisional nonstatutory double patenting rejection.
Independent Claim 11 recites the same or substantially similar limitations as Claim 11 of copending application 16/717,291. The only difference is that application 16/717,291 involves historical user data whereas the instant application involve average user speed data which would be obvious over PK with the motivation of comparing a particular user’s time to a normal (average) time for an interaction with an application (paras. [0107]-[0109]).  
Independent Claims 11 recites the same or substantially similar limitations as Claim 11 of copending application 16/717,295. The additional limitations pertaining to obtaining mental state data are obvious over Yom Tov (see [0003], [0015], [0023]) with the motivation of determining if the user may be likely to experience a psychological event (Yom Tov [0026]). The additional limitations pertaining to correlating each user’s interaction data with that user’s mental state data are obvious over Yom Tov (see [0015], [0017], [0035], [0036]) with motivation of determining if the user may experience a psychological event capable of affecting the user’s mental state ([0026]).  The additional limitations pertaining to generating and utilizing a machine learning based prediction model and training data are obvious over Yom Tov (see [0036], [0046]-[0050] with the motivation of using a training mechanism to gather data and result in identification of a mental state having the highest likelihood among other mental states ([0036]). 
Dependent claims 12, 14, 17, 19, 21 recite substantially similar limitations as Claims 12, 14, 17-19 of co-pending application 16/717,291, and as Claims 12, 14, 17, 18 of co-pending application 16/717,295. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]
 
	Specifically, the claim recites “comparing…the current patient user interaction speed differential data with the threshold patient user interaction speed differential data to identify a current psychological state of the current patient user” The Applicant has provided no disclosure of how this comparison of current patient speed differential data and threshold patient speed differential data is used to determine (identify) a current psychological state. Any analysis and subsequent determination could potentially read on the as-claimed invention.  The specification provides several examples of how the system responds to a user being anxious (at [0071], [0098], [0147]) but does not appear to disclose how the claimed invention utilizes a comparison of speed differential data to make the determination that a user is anxious.  The specification also makes multiple references to “identifying and monitoring” changes or anomalies in the psychological state of a user (for example, at [0009]) but it does not appear to actually disclose how the collected data and comparison is used to identify a current psychological state.  	This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
	The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention. In this case, the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.
	Dependent claims 12, 14, 17, 19 and 21 inherit the deficiencies of their respective parent claims and are subsequently rejected.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 11, 12, 14, 17, 19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 11, 12, 14, 17, 19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) subject matter within a statutory category as a method. (Step 1: Yes) 
These limitations of Claim 11, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being methods of organizing human activity.  For example, the limitation defining one or more threshold patient user interaction speed differentials representing one or more maximum allowable variations between interaction speed data associated with a particular patient user and the average user interaction speed data associated with the one or more patient users, under its broadest reasonable interpretation, in the context of this claim, is understood to be an individual defining threshold differentials that represent maximum variations in data.  Similarly, the limitation generating threshold patient user interaction speed differential data representing the one or more threshold patient user interaction speed differentials under its broadest reasonable interpretation, in the context of this claim, is understood to be an individual performing calculations to generate to represent particular data. The limitation remotely monitoring a speed of interactions of the current patient user with the current therapeutic content provided through the user interface during the current session to generate current patient user interaction speed data for the current patient user representing data associated with the speed of the current patient user’s current interactions with the current therapeutic content during the current session, under its broadest reasonable interpretation in the context of the claim, is understood to be an individual monitoring an interaction speed of a patient user who is remote to the individual and using those observations to create current patient user speed data for the patient user’s interactions. The limitation analyzing, during the current session, the current patient user interaction speed data and the average user interaction speed data to generate current patient user interaction speed differential data, under its broadest reasonable interpretation in the context of this claim involves an individual performing data analysis and performing calculations to create user differential data. The limitation comparing, during the current session, the current patient user interaction speed differential data with the threshold patient user interaction speed differential data to identify a current psychological state of the current patient user, under its broadest reasonable interpretation in the context of this claim involves an individual performing a comparison between two sets of data to identify the user’s current psychological state. The limitation if the difference between the current user interaction data and the average user interaction data is greater than one or more of the threshold user interaction differentials represented by the threshold interaction differential data, taking one or more actions to dynamically modify aspects of the therapeutic content…based at least in part on the identified current psychological state, under its broadest reasonable interpretation in the context of the claim involves an individual modifying the content of an application according to a user’s psychological state when the difference between two sets of data is greater than a threshold differential.  
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the instant claims, the abstract idea is directed to an individual monitoring one or more users interacting with information provided on a user interface to generate interaction speed data, calculating an average of user speed data, determining a threshold, monitoring a current user to create interaction data for that user, comparing it to a threshold, and taking an action to modify the content of the application if the threshold is exceeded. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as Claim 17, reciting particular aspects of taking a particular action, which involves an individual changing the speed of information provided, changing content provided, asking for information from a user, directly talking to the user, contacting a third party on user’s behalf, writing a note in the user’s file for review by a third party, or marking the user’s profile for attention).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining average user interaction data amounts to mere data gathering; Providing a therapeutic application to a patient user, providing the current patient user with current therapeutic content through an interface amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as wherein the current patient user has been diagnosed with one or more physiological conditions, and further wherein the digital therapeutic application provides the current patient user with treatment for one or more of the current patient user's physiological conditions; wherein the current therapeutic content represents content provided to the current patient user during a current session of the current patient user using the application, see MPEP 2106.05(h))

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims, 12, 14, 19, 21 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as providing an application/a therapeutic application to one or more users, providing the one or more users of the application with information through a user interface of the application, providing a current user of the application with information through the user interface of the application, providing a current user access to an application, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as Claim 12, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
		Dependent claims 12, 14, 17, 19 and 21 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
		For the reasons stated, Claims 11, 12, 14, 17, 19 and 21 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 12, 14, 17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bower et. al. (US Publication 20190216392A1) in view of PK et. al. (US Publication 20200019418A1).  

Regarding Claim 11, Bower discloses the following: 
	providing the digital therapeutic application to a current patient user, wherein the current patient user has been diagnosed with one or more physiological conditions, and  further wherein the digital therapeutic application provides  the current patient user with treatment for one or more of the current patient user’s physiological conditions ([0173] “The example systems, methods, and apparatus can be implemented as a component in a product comprising a computing device that uses computer-implemented adaptive psychophysical procedures to assess human performance or delivers psychological/perceptual therapy” – reads on “a digital therapeutic application”; delivering psychological therapy reads on providing a current user with treatment); [0284] “As a non-limiting example, given that impulsive behavior is attendant with ADHD, an example cognitive platform that is configured for delivering treatment (including of executive function) may promote less impulsive behavior in a regimen. This may target dopamine systems in the brain, increasing normal regulation, which may result in a transfer of benefits of the reduction of impulsive behavior to the everyday life of an individual” – ADHD is a physiological condition; [0043] describes other diagnoses of physiological conditions that may be used with the platform); 
	providing the current patient user with current therapeutic content through a user interface of the digital therapeutic application, wherein the current therapeutic content represents content provided to the current patient user during a current session of the current patient user using the application (Bower [0067] “In an example where the computing device is configured to present visual CSI, the CSI can be rendered at least one user interface to be presented to a user. In some examples, the at least one user interface is configured for measuring responses as the user interacts with CSI computerized element rendered at the at least one user interface. In a non-limiting example, the user interface can be configured such that the CSI computerized element(s) are active, and may require at least one response from a user, such that the user interface is configured to measure data indicative of the type or degree of interaction of the user with the platform product”, where [0068] teaches CSI are “computerized stimuli or interaction”; Examiner is interpreting collecting at least one response from a user to encompass content provided during a “current session”);
	comparing, during the current session, the current patient user interaction speed differential data with the threshold patient user interaction speed differential data to identify a current psychological state of the current patient user (Bower [0142] “An example system, method, and apparatus according to the principles herein includes a platform product (including using an APP) that uses a cognitive platform configured to render at least one computer-implemented time-varying element in the interaction sequence, measure user responses, and adjust the CSI accordingly. These measurements may be compared with the user responses to interaction sequences in the platform that do not present computer-implemented time-varying elements, in order to determine measures of the user's emotional reactivity. This measurement, with or without comparison to measurements made during interaction sequences that do not present computer-implemented time-varying elements, may be for the purpose of assessing the user's emotional state...The user response measurement may employ use of inputs such as touchscreens, keyboards, or accelerometers…The platform product can present measures of a user's emotional state that include a measure of specific moods and/or a measure of general state of ego depletion that impacts emotional reactivity”; [0069] “Non-limiting examples of an input device include a touch-screen, or other pressure-sensitive or touch-sensitive surface, a motion sensor, a position sensor, and/or an image capture device (such as but not limited to a camera). The analysis of the individual's performance may include using the computing device to compute percent accuracy, number of hits and/or misses during a session or from a previously completed session. Other indicia that can be used to compute performance measures is the amount time the individual takes to respond after the presentation of a task (e.g., as a targeting stimulus). Other indicia can include, but are not limited to, reaction time” – Analysis of individual’s performance using other indicia such as time taken to respond and reaction time read on “speed differential data”; time taken to respond to a task infers the data is being collected for a current session); and
	taking one or more actions to dynamically modify aspects of the therapeutic content provided to the current patient user, during the current session, based at least in part on the identified current psychological state of the current patient user ([0158] “the example apparatus 100 can be configured to communicate with one or more of a cognitive monitoring component, a disease monitoring component, and a physiological measurement component, to provide for biofeedback and/or neurofeedback of data to the computing device, for adjusting a type or a difficulty level of one or more of the task, the interference, and the computer-implemented time-varying element, to achieve the desired performance level of the individual. As a non-limiting example, the biofeedback can be based on physiological measurements of the individual as they interact with the apparatus 100, to modify the type or a difficulty level of one or more of the task, the interference, and the computer-implemented time-varying element based on the measurement data indicating, e.g., the individual's attention, mood, or emotional state” – reads on dynamically modifying the content (e.g., difficulty level) based on identified current psychological state (data indicating mood or emotional state)).  
	Bower does not teach the following, but PK which is directed to improving user interfaces by analyzing user interactions with a user interface, does teach the following:  
	obtaining average user interaction speed data representing data associated with an average speed of interactions between one or more […patient…] users and […therapeutic…] content provided by a digital […therapeutic…] application to the one or more patient users (PK [0033] “User interaction data can be determined by monitoring interactions with user interface elements”; [0034] “User interactions can include selecting buttons or other user interface controls, moving a pointer or cursor, or entering text in text boxes or fields. Records can include information such as…a time the interaction began, a time the interaction ended, a duration of the interaction” start/end time or duration read on “interaction speed data”; [0068] “Each activity {A1, A2, A3, . . . An} is mapped to its corresponding group {G1, G2, G3, . . . Gn}. The approximate time taken to complete an activity in the group can be represented as G1Tapprox, G2Tapprox, G3Tapprox, . . . GnTapprox. The approximate time to complete an activity in a group can be calculated in various ways, such as by using the average time taken to complete the activity as measured by the training data”) 
	defining one or more threshold patient user interaction speed differentials representing one or more maximum allowable variations between interaction speed data associated with a particular […patient…] user and the average user interaction speed data associated with the one or more […patient…] users (PK [0144] “FIG. 14 illustrates a graph of user interface element interaction times, where most user interface element interactions are within the normal range, but one element, “experience” has been identified as an outlier. As explained above, in some cases, determining whether an interaction is an outlier can include determining whether a time associated with an interaction varies more than a specified amount from a threshold time established for the group. However, in other implementations, determining whether an interaction is an outlier can be determined in additional or alternative manners. For example, a threshold time can be set, such as for a group, or for any interaction (regardless of group), and an alert can be generated if the threshold is not met (e.g., a particular value is reached or exceeded). The threshold time can be generated in various manners, such as by mathematical/statistical analysis of interaction times, which may, in some cases, take group information into account. Or, the threshold can be determined by taking an average or weighted average and setting the threshold as a certain percentage higher than the average value. In the example of FIG. 14, a threshold might be determined as 60 seconds, with any interaction exceeding 60 seconds being flagged as potentially indicating a user interface issue” – setting a threshold as a certain percentage higher than the average value reads on defining a threshold based on allowable variation between particular user data and average user data);
	generating threshold patient user interaction speed differential data representing the one or more threshold patient user interaction speed differentials (PK [0108] “User interaction durations or delays determined from the times 528 can be used for a variety of purposes. For example, the 7 seconds taken to move from event 504 b to 504 a can be compared with a threshold or range. If a normal time to move to a text box is less than 10 seconds, then the event sequence of table 500 can be determined to be normal or acceptable. On the other hand, if the normal time taken to move to a text box is less than 5 seconds, then the 7 second time can indicate the presence of a user interface design issue” where “less than 10 seconds” and “less than 5 seconds” indicate a threshold);
	remotely monitoring a speed of interactions of the current […patient…] user with the current […therapeutic…] content provided through the user interface during the current session to generate current […patient…] user interaction speed data for the current […patient…] user representing data associated with the speed of the current […patient…] user’s current interactions with the current […therapeutic…] content during the current session (PK [0108] as cited above discloses a user taking 7 seconds (speed data for a current session) to move from one event to another which is compared to a threshold of either 5 or 10 seconds; [0109] further discloses monitoring speed of interactions of an individual interacting with digital content which represents the speed of interactions during a current session: “Events 504 d, 504 e represent the same interaction sequence as events 504 a, 504 b. However, while user 1 completed the transition in 7 seconds, user 2 took over two minutes. While user 1 took 42 seconds to complete the text entry, user 2 took over 2 minutes”; Examiner is interpreting the software can be remotely accessed per [0172] “Furthermore, any of the software-based embodiments (comprising, for example, computer-executable instructions for causing a computer to perform any of the disclosed methods) can be uploaded, downloaded, or remotely accessed through a suitable communication means. Such suitable communication means include, for example, the Internet, the World Wide Web, an intranet, software applications, cable (including fiber optic cable), magnetic communications, electromagnetic communications (including RF, microwave, and infrared communications), electronic communications, or other such communication means”). 
	analyzing, during the current session the current patient user interaction speed data and the average user interaction speed data to generate current patient user interaction speed differential data (PK [0108] “User interaction durations or delays determined from the times 528 can be used for a variety of purposes. For example, the 7 seconds taken to move from event 504 b to 504 a can be compared with a threshold or range. If a normal time to move to a text box is less than 10 seconds, then the event sequence of table 500 can be determined to be normal or acceptable. On the other hand, if the normal time taken to move to a text box is less than 5 seconds, then the 7 second time can indicate the presence of a user interface design issue” – “normal time to move” reads on “average user interaction speed data”; user taking 7 seconds or 6 seconds to move to a text box reads on current patient user interaction speed data during a current session; determining the event sequent as normal/acceptable or indicating presence of user interface design indicates that the current data has been analyzed with respect to the average data to determine a difference (differential);
	if the difference between the current […patient…] user interaction speed data associated with the current […patient…] user and the average user interaction speed data associated with one or more […patient…] users other than the current […patient…] user is greater than one or more of the threshold […patient…] user interaction speed differentials represented by the threshold […patient…] user interaction speed differential data ([0108] teaches comparing one user’s speed to “normal time”, which Examiner is interpreting as “average user interaction speed data”: “User interaction durations or delays determined from the times 528 can be used for a variety of purposes. For example, the 7 seconds taken to move from event 504 b to 504 a can be compared with a threshold or range. If a normal time to move to a text box is less than 10 seconds, then the event sequence of table 500 can be determined to be normal or acceptable. On the other hand, if the normal time taken to move to a text box is less than 5 seconds, then the 7 second time can indicate the presence of a user interface design issue” – the latter instance reads on the speed data of a particular user being greater than threshold) 
	taking one or more actions to dynamically modify aspects of the […therapeutic…] content provided to the current […patient…] user, during the current session, […based at least in part on the identified current psychological state of the current patient user…] (PK [0083] “In other cases, it can be determined that a particular user is having an unexpected problem with the user interface. It may be that the user interface is well suited to the vast majority of users, but a particular user, for whatever reason, is having difficulty navigating the user interface. In some aspects, user behavior can be monitored, such as in real time. If a delay exceeds a threshold, or is otherwise identified as unusual, steps can be taken to assist the user. For example, tool tips can be presented to the user to guide the user to a next user interface element or to explain the meaning of a user interface element” – providing tool tips to a user in response to a delay exceeding a threshold reads on dynamically modifying aspects of the content provided to a user). 
	Bower teaches providing a digital therapeutic application to a patient user who has been diagnosed with a physiological condition, which provides the user with treatment for a physiological condition, in which the patient user is provided with therapeutic content through a user interface where the content is provided during a current session of the user using the application, and comparing the current patient user interaction speed differential data with a threshold patient user interaction speed differential data to identify a current psychological state of the patient user.  Bower does not teach obtaining average user interaction speed data representing data associated with an average speed of interactions between one or more patient users and therapeutic content provided by a digital therapeutic application to the one or more patient users; defining one or more threshold patient user interaction speed differentials representing one or more maximum allowable variations between interaction speed data associated with a particular patient user and the average user interaction speed data associated with the one or more patient users; generating threshold patient user interaction speed differential data representing the one or more threshold patient user interaction speed differentials; remotely monitoring a speed of interactions of the current patient user with the current therapeutic content provided through the user interface during the current session to generate current patient user interaction speed data for the current patient user representing data associated with the speed of the current patient user’s current interactions with the current therapeutic content during the current session; analyzing, during the current session the current patient user interaction speed data and the average user interaction speed data to generate current patient user interaction speed differential data; if the difference between the current patient user interaction speed data associated with the current patient user and the average user interaction speed data associated with one or more patient users other than the current patient user is greater than one or more of the threshold patient user interaction speed differentials represented by the threshold patient user interaction speed differential data, taking one or more actions to dynamically modify aspects of the therapeutic content provided to the current patient user PK teaches these limitations, as shown above.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Bower with these teachings of PK in the following ways:  to obtain average data from more than one user using an application, with the motivation of establishing normal and outlier ranges for information (PK [0058]); to define thresholds for speed differentials associated with a particular user and the average user speed data with the motivation of using thresholds of user interaction speed to identify when a delay occurs that may be identified as unusual (PK [0083]); to monitor speed of interaction of the current user with the content provided through the interface to generate current interaction speed during a current session, with the motivation of determining user interaction data (PK [0033]) and to determine if the user is having abnormal interaction times (PK [0042]); to analyze the current patient speed data and average user speed data to generate differential data with the motivation of identifying interactions outside of a threshold distance from the average time to designate an outlier (PK [0068]-[0069]); and if the difference between the current user data and the average user data exceeds a threshold, taking an action to modify aspects of the content provided, with the motivation of taking steps to assist the user based on monitoring the user’s behavior with the application (PK [0083]). 
	PK teaches a user interacting with an application but does not teach that the user is a patient or that the application delivers therapeutic content. Bower teaches a patient that can use an application for therapeutic purposes (see Bower at [0173]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the patient user and therapeutic application of Bower for the generic user and generic application of PK. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR Rationale B).  


Regarding Claim 12, Bower/PK teach the limitations of Claim 11.  Bower further discloses: 	
	wherein the information therapeutic content provided through the user interface of the digital therapeutic application includes one or more of ([0173] “The example systems, methods, and apparatus can be implemented as a component in a product comprising a computing device that uses computer-implemented adaptive psychophysical procedures to assess human performance or delivers psychological/perceptual therapy”; [0008] teaches use of a user interface to present information): 
	treatment content related to the current patient user's one or more physiological conditions; ([0047] “The instant disclosure is also directed to computer-implemented devices formed as example platform products configured to implement software and/or other processor-executable instructions for the purpose of measuring data indicative of a user's performance at one or more tasks, to provide a user performance metric. The example performance metric can be used to derive an assessment of a user's cognitive abilities and/or to measure a user's response to a cognitive treatment, and/or to provide data or other quantitative indicia of a user's physiological condition or cognitive bias). Examiner notes only one limitation must be met in order to fulfill claim requirements.)  
	textual information content related to the current patient user's one or more physiological conditions; 
	audio information content related to the current patient user's one or more physiological conditions; 
	graphical information content related to the current patient user's one or more physiological conditions; 
	image information content related to the current patient user's one or more physiological conditions; and 
	video information content related to the current patient user's one or more877Main Street, Suite 1000 P0O Box 1617codtnsphysiological conditions

Regarding Claim 14, Bower/PK teach the limitations of Claim 11.  P K further teaches: the speed at which a […patient…] interacts with the […therapeutic…] content provided through the user interface is measured by monitoring one or more of:
	the speed at which a user scrolls through the therapeutic content provided through the user interface;
	the speed at which a user clicks through the therapeutic content provided through the user interface; and
	the speed at which a patient enters text through the user interface (See Paragraph [0107]: A process is described to identify a time that can be correlated with how long a user takes to complete an action, the action can be entering text into a text box or text field).
Bower/PK teach a system that provides a therapeutic application to a user with information provided through an interface, monitors to obtain interaction speed data, processes the data to generate average data, defines a threshold and generates threshold data, provides a current user of the application with information through the interface, monitors the interactions to generate current user data, analyzes the current data, compares it to a threshold and takes action if a threshold is exceeded, but do not teach that monitoring the interactions involves monitoring the speed at which a user enters text through the interface, but P K does teach this.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bower/PK with these teachings of PK, to monitor the speed at which a user enters text into the interface as taught by PK, while using the therapeutic application with therapeutic content as taught by Bower, with the motivation of determining if a particular user is having issues with the interface (PK [0109]) or if interactions taking unexpectedly long may indicate issues with the interface design or with the user (PK [0110]). 
	PK teaches a user interacting with an application but does not teach that the user is a patient or that the application delivers therapeutic content. Bower teaches a patient that can use an application for therapeutic purposes (see Bower at [0173]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the patient user and therapeutic application of Bower for the generic user and generic application of PK. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR Rationale B).  

Regarding Claim 17, Bower/PK teach Claim 11.  Bower further discloses wherein taking one or more actions during the current session at least in part on the identified current psychological state of the current patient user includes one or more of: 
	adjusting presentation of the therapeutic content provided to the current patient user; ([0158] “the example apparatus 100 can be configured to communicate with one or more of a cognitive monitoring component, a disease monitoring component, and a physiological measurement component, to provide for biofeedback and/or neurofeedback of data to the computing device, for adjusting a type or a difficulty level of one or more of the task, the interference, and the computer-implemented time-varying element, to achieve the desired performance level of the individual. As a non-limiting example, the biofeedback can be based on physiological measurements of the individual as they interact with the apparatus 100, to modify the type or a difficulty level of one or more of the task, the interference, and the computer-implemented time-varying element based on the measurement data indicating, e.g., the individual's attention, mood, or emotional state” – reads on adjusting presentation of content  (e.g., difficulty level) based on identified current psychological state (mood or emotional state).  
	adjusting the therapeutic content of the information provided to the current patient user ([0158] “the example apparatus 100 can be configured to communicate with one or more of a cognitive monitoring component, a disease monitoring component, and a physiological measurement component, to provide for biofeedback and/or neurofeedback of data to the computing device, for adjusting a type or a difficulty level of one or more of the task, the interference, and the computer-implemented time-varying element, to achieve the desired performance level of the individual. As a non-limiting example, the biofeedback can be based on physiological measurements of the individual as they interact with the apparatus 100, to modify the type or a difficulty level of one or more of the task, the interference, and the computer-implemented time-varying element based on the measurement data indicating, e.g., the individual's attention, mood, or emotional state” – reads on adjusting of content  (e.g., difficulty level) based on identified current psychological state (mood or emotional state); 
	requesting information from the current patient user related to the current patient user's one or more physiological conditions; 
	contacting the current patient user directly regarding the current patient user's one or 877 Main Street, Suite 1000 PGO Box 1617more physiological conditions; wvw hawleytroxell co4f Page 4 of 25Appl. No. 16/717,287 Supplemental Amendment dated: May 20, 2022 Responsive to the Examiner Interview of May 3, 2022 
	contacting a third party on the current patient user's behalf regarding the current patient user's one or more physiological conditions; 
	adding a note related to the current patient user's one or more physiological conditions to the current patient user's file for review by a third party; and 
	flagging the current patient user's file for attention by a third party.

Regarding Claim 21, Bower/PK teach the limitations of Claim 11.  wherein remotely monitoring the speed of interactions of the current […patient…] user with the current […therapeutic…] content includes remotely monitoring one or more of: click-stream input; textual input (See Paragraph [0107]: A process is described to identify a time that can be correlated with how long a user takes to complete an action, the action can be entering text into a text box or text field); touch input; gesture input; audio input; image input; video input; accelerometer input; and physiological input.	
	Bower/PK teach a system that provides a therapeutic application to a user with information provided through an interface, monitors to obtain interaction speed data, processes the data to generate average data, defines a threshold and generates threshold data, provides a current user of the application with information through the interface, monitors the interactions to generate current user data, analyzes the current data, compares it to a threshold and takes action if a threshold is exceeded, but do not teach that monitoring the interactions involves monitoring the speed at which a user enters text input, but P K does teach this.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bower/PK with these teachings of PK, to monitor the speed at which a user enters text input as taught by PK, while using the therapeutic application with therapeutic content as taught by Bower, with the motivation of determining if a particular user is having issues with the interface (PK [0109]) or if interactions taking unexpectedly long may indicate issues with the interface design or with the user (PK [0110]). 	
	PK teaches a user interacting with an application but does not teach that the user is a patient or that the application delivers therapeutic content. Bower teaches a patient that can use an application for therapeutic purposes (see Bower at [0173]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the patient user and therapeutic application of Bower for the generic user and generic application of PK. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR Rationale B).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bower et. al. (US Publication 20190216392A1) in view of P K (US Publication 20200019418A1), further in view of Yom Tov et al (US Publication 20140377727A1).

Regarding Claim 19, Bower/PK do not teach, but Yom Tov, which is directed to monitoring user behavior on a computerized device to detect deviations from normal or acceptable behavior that may affect the user’s mental state, does teach: the third party is one or more of a medical professional associated with the patient user; an emergency contact associated with the current user; and a relative of the current user ([0040] “the monitoring mechanism configures an alert component 316 using alert preferences associated with the user 302 and/or alert preferences associated with trusted individuals, such as medical professionals, caregivers, family members and/or the like”; Examiner notes that only one condition is required to fulfill claim language. Further, Examiner notes that as only one limitation of Claim 17 is required, Claim 19 is not required if the limitations in Claim 17 that do not require a “third party” are the ones that are fulfilled).
Bower/PK teach a system that provides a therapeutic application to a user with information provided through an interface, monitors to obtain interaction speed data, processes the data to generate average data, defines a threshold and generates threshold data, provides a current user of the application with information through the interface, monitors the interactions to generate current user data, analyzes the current data, compares it to a threshold and takes action if a threshold is exceeded. Bower/PK do not teach that the third party is an emergency contact or relative of the user, but Yom Tov does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bower/PK with these teachings of Yom Tov, with the motivation of alerting trusted individuals such as relatives (family members) that a potential mood shift or other psychological disorders are likely to occur (at Yom Tov [0016]). 

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

Double Patenting Rejections
	Applicant has stated that they will address the double patenting rejection when other outstanding rejections and objections are resolved.  However, as filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer is filed and/or the withdrawal of the nonstatutory double patenting rejection is made of record by the examiner (see MPEP § 804.02 (IV) for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995).  Therefore, the Examiner has updated the provisional nonstatutory double patenting rejection to reflect the amendments made to the claims.


112 Rejections
	112 Rejections are withdrawn in view of Applicant’s amendments to claims. 	

101 Rejections
	Applicant’s remarks filed on 05/20/22 have been fully considered but are not persuasive.  On pages 23-24, Applicant asserts that the claims as presented to not fall under the Abstract idea category of “Methods of Organizing Human Activity”. Examiner respectfully disagrees as it has been detailed in 101 section above how the claims have been analyzed and determined to be directed to Methods of Organizing Human Activity.   
	Examiner notes that remarks pertaining to Claims 22-37 have not been considered at this time as these claims have been withdrawn from consideration at this time by election by original presentation of Claim 11, 12, 14, 17, 19, 21, as detailed above.    

	Applicant’s remarks filed on 03/29/22 have been fully considered but are not persuasive.  With respect to arguments pages 9-12 that the claims are not directed under one of the “methods of organizing human activity” listed in the 2019 Revised Subject Matter Eligibility Guidance, Examiner respectfully disagrees.  The claims are directed to managing an individual following instructions for obtaining data to perform a comparison to determine a psychological state of a user and modify content presented to the user accordingly.  
	Regarding argument on page 12 that Claim 11 uses technology to “process and transform large quantities of raw data”, Examiner note that nothing in the claim language defines what a “large quantity” of data is, and nothing in the claim language actually requires “large quantities” of data.  Additionally, nothing in the claim language requires the content to be modified in “near real time” as argued. The broadest reasonable interpretation of “current session” in the context of interacting with a therapeutic application could be longer than an hour, in which case content could be modified in an hour which would not be considered to be “real time”.  
	Regarding arguments starting on page 15 pertaining to Step 2A Prong 2, Examiner respectfully disagrees that the limitations of Claim 11 as amended meaningfully limit the claims to a practical application.  Applicant cites to [0033]-[0035], [0068]-[0071], asserting these are examples of therapeutic content provided to a user, but does not appear to provide explanation or arguments of how these limit the claims to a practical application. As such, this argument is unpersuasive. See MPEP 2106.04(d).  Applicant further cites to [0005]-[0008], asserting in [0007], “Because current mechanisms for enabling mental health professionals to
monitor the psychological state of patients outside of a medical office or support group
setting are limited, the shortcomings associated with traditional psychological support
and treatment options presents a technical problem, which requires a technical
solution.”  However, Applicant has not disclosed technological problems with existing systems in this field.  As such, Examiner respectfully disagrees that the claims include additional elements that are sufficient to amount to significantly more than methods of organizing human activity. As shown in 101 section above, all additional elements have been identified as conventional elements that amount to mere data gathering, insignificant extra-solution activity or generally link the claims to a particular technological environment.  
	On page 22, Applicant asserts, “Consequently, Applicant respectfully submits that Applicant's claims, as currently presented, provide solutions to long-standing technical problems in the technical field of providing remote digital health care to patients”.  Examiner respectfully disagrees that solutions to “technical problems” are presented as the problems cited in [0005]-[0008] do not appear to be problems caused by the technical environment to which the claims are confined (a computerized system/computer application).  Regarding assertion pertaining to Berkheimer memo on page 22, Examiner notes that the additional elements have been shown in 101 section above as being well understood, routine and conventional elements that amount to data gathering, insignificant extra solution activity and generally linking the claims to a particular environment.  
	For the above reasons, the 101 rejection is maintained.  

103 Rejections
Applicant’s remarks filed on 03/29/22 and 05/20/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection have been necessitated by Applicant’s amendments.  





Conclusion
The following prior art not cited is made of record: 
US Publication 20160063874A1 to Czerwinski et. al. which is directed to a digital personal assistant which determines a mental or emotional state of a user based on computer interactions.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3619